 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.33
 
Shantou Big Tree Toys Co., Ltd.
Stock Transfer Agreement


(Translation)


Parties entering into this agreement are:


1.          Wei Lin and Guihong Zheng (hereinafter referred to as “Assignor”),
the shareholders of Shantou Big Tree Toys Co., Ltd. Shantou Big Tree Toys Co.,
Ltd. was established under Chinese laws. The legal address is: South Part No.1
Floor 1, Nanshe Area, Pengnan Industrial Park, North Yingbin Road, Waisha Town,
Longhu District, Shantou City. Legal representative: Guihong Zheng.


2.          Big Tree International Co., Ltd. (hereinafter referred to as
“Assignee”), is a company established and existing in accordance with
international common practices. The legal address is: Rm.51, 5th Floor,
Britannia House, Jalan Cator, Bandar Seri Begawan BS 8811, Negara Brunei
Darussalam. Legal representative: Dore Scott Perler.


These two companies shall be individually called as “Party” or collectively
called as “Both Parties”.


Recitals


WHEREAS, Shantou Big Tree Toys Co., Ltd. (hereinafter referred to as “Target
Company”), a Chinese limited liability company, was formed under the Laws of the
Peoples Republic of china and invested by Shareholders Wei Lin and Guihong Zheng
in Shantou City of Guangdong Province on Nov 21st 2003, with registered capital
of RMB 5,000,000. Wei Lin owns 96% of the Target Company’s equity interest, and
Guihong Zheng owns the remaining 4% interest. The business term of the “Target
Company” is for long term, starting from Nov 21st 2003.


WHEREAS, the Assignor is willing to transfer its 100% ownership of equity
interest in the Target Company (hereinafter referred to as “Acquired Interest”)
to the Assignee in accordance with the provisions and conditions listed in this
Agreement, and the Assignee is willing to purchase the Acquired Interest under
the same condition.


Both parties have reached the following agreement in regards to the transfer of
Acquired Interest:


Article 1: Definition


1.1
Acquired Interest: refers to the 100% interest of Shantou Big Tree Toys Co.,
Ltd. owned by Assignor.



1.2
Purchase Price: refers to the consideration that Assignee is willing to pay to
acquire Acquired Interest. The consideration should be paid in cash.



1.3
Effectiveness Date: refers to the date that this Agreement is approved by the
regulatory authority.


 
- 1 -

--------------------------------------------------------------------------------

 

Article 2: Transfer of Acquired Interest


2.1
Assignor agrees to transfer Acquired Interest to Assignee and Assignee agrees to
purchase the Acquired Interest from the Assignor in accordance with the
provisions and conditions set forth in this Agreement.



2.2
Assignee agrees to pay RMB 5,000,000 (RMB5 million or equivalent foreign
currency) as the total price to acquire the Acquired Interest from the Assignor.
The full payment shall be wired to Assignor's designated bank account.

 
 
Article 3: Payment Schedule


3.1
To ensure the smooth implementation of this Agreement, within 90 days after both
parties have signed the Agreement, the Assignee shall pay 20% of the total
payment, i.e. RMB 1,000,000 (RMB One Million or equivalent foreign currency) to
the Assignor as the initial payment for the transaction.



3.2
When Assignor receives the initial payment, both parties shall urge the Target
Company to obtain the approval from the regulatory authority on the transfer of
Acquired Interest. Within one year after the Effectiveness Date, the Assignee
shall pay off the balance of Purchase Price in U.S Dollars or H.K Dollars to
Assignor's designated bank account.



3.3
When Assignor receives payments from Assignee, Assignor shall issue to Assignee
the valid receipts for the received amounts.



3.4
If this Agreement cannot be approved by the regulatory authority within 90 days
after the signing Date due to the reasons of the Assignor, the Assignor shall
refund the received payment to the Assignee. If the Assignee fails to fully pay
off the balance of Purchase Price in one year after the Effectiveness Date, the
Assignee shall pay to the Assignor a penalty equivalent to 10% of the overdue
amount. If this Agreement cannot be approved by the regulatory authority due to
other reasons than the Assignor’s fault, the Assignor shall refund to the
Assignee the received payments with no interest applied within 15 days after the
expiration of 90-day period.



3.5
Starting from the Effectiveness Date, the Assignee has the rights and the
responsibilities as shareholders of Shantou Big Tree Toys Co., Ltd. in
accordance with Target Company’s Articles of Incorporation approved by the
regulatory authority.



Article 4: Assignor’s Representations and Warranties on Acquired Interest,
Target Company and Assets


4.1
Assignor’s Representations and Warranties on Acquired Interest:



Acquired Interest is the 100% equity interest of Target Company that has been
obtained by the Assignor through valid investment till the signing date of this
Agreement; during the term when the Assignor holds the Acquired Interest, the
Acquired Interest is clear of all pledges, liens, guarantee or any beneficial
ownership of a third party; when entering into this agreement, there is no legal
action that would limit or prohibit the transfer or exchange of the Acquired
Interest.

 
- 2 -

--------------------------------------------------------------------------------

 



4.2
Assignor's Representations and Warranties on Target Company and Assets:



4.2.1
Target Company is Shantou Big Tree Toys Co., Ltd. located at South Part No.1
Floor 1, Nanshe Area, Pengnan Industrial Park, North Yingbin Road, Waisha Town,
Longhu District, Shantou City. Legal representative: Guihong Zheng. Registration
Capital: RMB five million, Business License Number: 440507000024614. Target
Company was established and invested by Assignor and registered with
Administrative Bureau of Industry and Commerce of Longhu District, Shantou City,
Guangzhou Province, China. Its business scope is: Manufacturing and distribution
of plastic products, toys, craft products, wool products, clothes, electrical
devices; distribution of hardware, household appliances, daily commodity; import
and export of commodity and technology. (except the items prohibited by laws or
legal regulations; the business activities under the restrictions of laws and/or
administrative regulations require permissions to operate). (The business
activities covered in the scope that are subject to applicable laws shall
operate only after the valid permission is obtained.)



4.2.2
The registered capital of the Target Company is RMB five million, by June 30th
2011, the paid-in capital contributed by Assignor was RMB five million. The
aforementioned capital contribution has been audited and verified by Shantou
Fengye CPA Firm and Shantou Ancheng CPA Firm with Capital Verification Reports
issued including the reports of “Shantou Fengye CPA Internal Auditing (2003)
#271”, “Shantou Ancheng CPA Auditing (2010) #025”, and “Shantou Ancheng CPA
Auditing (2011) #021”; Assignor guarantees that the capital investments listed
in the capital verification reports are true, and Assignor has made no
withdrawal on the Target Company's paid-in capital after the issuance of the
above-mentioned reports.



4.2.3
Target Company is a valid entity that was established and existing in accordance
with applicable laws and regulations, and has obtained all the required
approvals, certifications and authorizations for good standing and business
operation. Before transferring Acquired Interest to the Assignee, there is no
legal fact that may cause the Target Company to lose the qualification for
continuous operation.



 
4.3    Shantou Huaqian CPA Firm has audited the most recent fiscal year of
Target Company and verified the following: As of December 31, 2010, Target
Company has the total asset with the value of RMB 6,424,938.80; its net asset
has the value of RMB 3,501,750.08. (the serial number of the Auditing Report is
“Shantou Huaqian (Auditing) (2011) #G001”); As of the base date of the transfer
June 30, 2011, the total asset of Target Company is RMB 4,120,048.46, and net
asset is RMB 3,951,516.04. Assignor warrants that the Target Company does not
have any other unpaid balance or debt except the ones listed in the auditing
report as of the based date; the land use right and other fixed asset of the
Target Company are not subject to any lien or guarantee, and there is no event
or circumstance with reasonable anticipation that may cause material adverse
effect to Target Company’s financial situation. Assignor guarantees that the
equity and asset of Target Company will not decrease substantially between the
base date and the Closing Date of the transaction. The Assignor shall bear the
responsibilities on the authenticity and completeness of the Target Company's
shareholders’ interests and assets in proportion to its held percentage of the
ownership interest.


 
- 3 -

--------------------------------------------------------------------------------

 





Article 5: Representations and Warranties


5.1
  The Representations and Warranties from Assignor



5.1.1
Assignor is a valid business entity that was formed, existing, and operating
under relevant laws, Assignor is willing to enter into this Agreement with
Assignee and undertake its legal responsibility.



5.1.2
Assignor has registered in compliance with all applicable laws and obtained the
required approvals and have the appropriate rights and authority to enter into
this Agreement and implement all the obligations under this Agreement.



5.1.3
The representative of Assignor has been authorized legally and sufficiently to
sign this Agreement and make Assignor bound to this Agreement.



5.1.4
That Assignor signs this Agreement and performs its obligations under this
Agreement are not against current Articles of Incorporation of Assignor or
Target Company, or any other laws, regulations, rules, governmental
authorizations or approvals, or against any other contracts or agreements in
which Assignor is one party or that Assignor is bound to, or cause
nonperformance or infeasibility to perform the aforementioned contracts or
agreements, except the ones stated in this Agreement or the pending consent or
approval for the implementation of this Agreement.



5.1.5
Assignor warrants that all the information provided to Assignee and
representations in this Agreement are complete, accurate, and valid. There is
neither material false or misleading representation nor any fraudulence or
concealment.



5.2
   The Representations and Warranties from Assignee:



5.2.1
Assignee is a valid business entity that was formed, existing, and operating
under relevant laws, Assignee is willing to enter into this Agreement with
Assignee and undertake its legal responsibility.



5.2.2
Assignee has registered in compliance with all applicable laws and obtained the
required approvals and have the appropriate rights and authority to enter into
this Agreement and implement all the obligations under this Agreement.



5.2.3
The representative of Assignee has been authorized legally and sufficiently to
sign this Agreement and make Assignee bound to this Agreement.


 
- 4 -

--------------------------------------------------------------------------------

 



5.2.4
That Assignee signs this Agreement and performs its obligations under this
Agreement are not against current Articles of Incorporation of Assignee, or any
other laws, regulations, rules, governmental authorizations or approvals, or
against any other contracts or agreements in which Assignee is one party or that
Assignee is bound to, or cause nonperformance or infeasibility to perform to the
aforementioned contracts or agreements, except the ones stated in this Agreement
or the pending consent or approval for the implementation of this Agreement.



Article 6: Mutual Obligations


6.1 Assignor’s obligations


6.1.1 Assignor shall obtain all required approvals, authorizations and
permissions to sign this Agreement effectively.


6.1.2 After all parties have signed this Agreement, Assignor shall submit this
Agreement and related documents on stock transfer transaction to the regulatory
agency for approval; and facilitate Target Company to file shareholder change
with Administrative Bureau of Industry and Commerce of Longhu District in
Shantou City after receiving the approval documents.


6.1.3 Assignor shall deliver the documents listed below to Assignee within 90
days after the Effectiveness Date:


a) Articles of Incorporation and all amendments formulated by Assignor
b) The capital verification report about the capital contribution made by
Assignor to Target Company and the contribution certification issued by Target
Company to Assignor about the receipt of paid-in capital
c) All the previous board resolutions and audited financial statements that
Assignor has obtained from Target Company
d) Target Company’s corporate seal or other property and documents controlled or
stored by Assignor
e) The resignation letters of the directors or other officers who are assigned
to Target Company by Assignor; the resignation letters shall state the
renouncement of any claim against Target Company. .


6.2 Assignee’s Obligations:


6.2.1 Assignee shall obtain all required approvals, authorizations and
permissions to sign this Agreement effectively.


6.2.2 After signing this Agreement, Assignee shall make payment for the Purchase
Price in accordance with the schedule set forth in this Agreement.

 
- 5 -

--------------------------------------------------------------------------------

 



Article 7: Expenses


7.1 Assignee shall pay for all the bank charges related to the payment of
Purchase Price as stipulated in this Agreement.


7.2 Target Company shall pay for the registration fee related to the stock
transfer of Acquired Interest.


7.3 Tax payable caused by the stock transfer of Acquired Interest shall be paid
by the parties in accordance with applicable PRC laws. Both parties shall evenly
share the payment responsibility for the fees that are not explicitly set forth
in the laws.


Article 8: Breach of Contract


8.1 If Assignee fails to pay the Purchase Price in accordance with the schedule
set forth in this Agreement, Assignee shall pay 3/10000 of the overdue amount
for each delayed day.
8.2 Both parties agree that, if any party breaches representations or warranties
set forth in this Agreement and causes any loss to the other party, the
defaulting party shall compensate to the observant party all direct losses due
to the breach conduct.


Article 9: Effect


After Assignor and Assignee has effectively signed off this Agreement, it shall
be submitted to the regulatory agency for approval, and take effect on the date
when the approval is issued by the regulatory authority.


Article 10: Applicable Laws


The establishment, effect, implementation and interpretation of this Agreement
shall be governed by PRC laws.


Article 11: Dispute Settlement


All disputes arising from the implementation of this Agreement or related to
this Agreement shall be filed to China International Economic and Trade
Arbitration Commission South China (Shenzhen) Sub-Commission for arbitration in
accordance with the effective rules. The Arbitration is final and binding on
both parties.
 
 
Article 12: Miscellaneous


12.1 Any modification to this Agreement shall be made in writing and take effect
only after authorized representatives of both parties have signed the
modification.


12.2 Both parties shall keep confidential the business information of the other
party that is furnished for the purpose of this Agreement.

 
- 6 -

--------------------------------------------------------------------------------

 



12.3 During the term of this Agreement, the extension granted by the observant
party to the defaulting party due to any breach or performance delay shall not
affect, harm or limit any right that the observant party is entitled to under
this Agreement and the rights of the observant party as creditor as set forth in
applicable laws and regulations;  shall not be deemed to renounce the right of
the observant party to investigate the breach conduct of the defaulting party or
any further similar breach of the defaulting party in the future.


12.4 This Agreement constitutes all agreements and understandings between both
parties about the subject matters of this Agreement and supersedes all the
previous agreements, understandings, and arrangements made between both parties.


12.5 During the execution of this agreement, both parties shall cooperate
following the principles of honesty and good faith to ensure the smooth
execution of this Agreement. Any matter that is not stipulated in this Agreement
shall be resolved through friendly consultation between both parties.
12.6 The Agreement has three identical original copies. Each party possesses one
original copy. The rest original copy shall be submitted to the regulatory
authority.


Assignor: Shareholders of Shantou Big Tree Toys Co., Ltd. (Signature): /s/ Wei
Lin,     Guihong Zheng


Legal Representative or Authorized Representative (Signature):  /s/ Shantou Big
Tree Toys Co., Ltd. corporate seal




Assignee: Big Tree International Co., Ltd.  (corporate seal)


Legal Representative or Authorized Representative (Signature): /s/ Dore Perler




July 5, 2011







 
- 7 -

--------------------------------------------------------------------------------

 
